DETAILED ACTION

Claims 1-15 are presented for examination

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoagland (US Patent Application 20130097444).
As per claim 1, Hoagland teaches the claimed invention comprising: 
a detecting module [part of embedded controller 120, fig. 2], configured to detect an open/close state of a display device to generate an open/close signal [0024, 0026, fig. 2, as pointed out from the listed paragraph embedded controller 120 includes functions that enables the detecting the opening and the closing of the lid of the laptop].
a controller [120, fig. 2], coupled to the detecting module and coupled to a power supply device through a system management bus [0024, embedded controller 120 is connected to the power supply where the detection event is part or function of embedded controller 120].


As per claim 6, Hoagland teaches the claimed invention comprising:
an operation circuit [500, fig. 2] [0051, collection of components make up the operation circuit of the computer system].
a display device [512, fig. 5].
a power supply device [mains power: 0024], configured to drive the operation circuit [0024, mains power enable the operation of the computer system]. 
a power control device [part of embedded controller 102, fig. 2], comprising:
a detecting module, configured to detect an open/close state of the display device to generate an open/close signal [0024, 0026, fig. 2, as pointed out from the listed paragraph embedded controller 120 includes functions that enables the detecting the opening and the closing of the lid of the laptop].
a controller, coupled to the detecting module and coupled to the power supply device through a system management bus [0024, embedded controller 120 is connected to the power supply where the detection event is part or function of embedded controller 120].
configured to generate an enabling signal to conduct or block a power source of the computer system provided by the power supply device, and to wake up the power supply device, which is in a power saving mode, according to the open/close signal [0024, 0035, 0051, as 

As per claim 2, Hoagland teaches the controller is configured to pull high a voltage level of the enabling signal such that the power supply device enters the power saving mode, and a bit mask is set to ensure that the power supply device is in the power saving mode [0036-0038, as pointed out the embedded controller can set specific bit to control the power supply to enable the waking and sleeping of the computer].

As per claim 3, Hoagland teaches when the power supply device is in the power saving mode and the open/close state indicates that the display device is closed from opening, the bit mask is cleared [0036, as pointed out the bit can be set or clear depending of the current state of the computer like opening and the closing of the lid].

As per claim 4, Hoagland teaches when the open/close state indicates that the display device is opened from closing, the controller is configured to wake up the power supply device, which is in the power saving mode, according to the open/close signal [0026, as pointed the wake event is executed based on the opening and closing of the lid or event or signal].

As per claim 5, Hoagland teaches, the enabling signal is generated by a program command [0049, fig. 3, event implemented through program].
As per claims 7-15, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 7-15 are also anticipated by Hoagland for the same reasons set forth in the rejected claims above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (US 20070061564) teaches convertible computer.
Koo (US 20030011972) teaches control of LCD display backlight by actuation of a latch in a notebook computer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187